Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending US application 16/282,366 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 6-13, 15, 18-20, 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record are Kunis (US 2011/0264072) in view of Lazeroms et al (US 2013/0296879).  Kunis discloses an assembly for transseptal access ([0010]), comprising: a steerable sheath including an elongated member (12) having a proximal end and a distal end ([0042]); an funnel (24) coupled to and surrounding the elongated member at the distal end (Figs. 1-3), the funnel substantially collapsed against the elongated member in a retracted configuration, the funnel further having an expanded configuration having a proximal end with a first radius and a distal end with a second radius, the second radius greater than the first radius ([0024]); the funnel is comprised of a soft durometer polymer ([0030]); the elongated member and the inflatable funnel are configured to be delivered to a septal location (Figs. 1-2; [0025]); and a piercing element (sharp tip of needle 24) movable in distal and proximal directions through the elongated member ([0030], [0034]), the piercing element configured to pierce the septum when the funnel is in the expanded configuration and when the funnel is contacting the septum (Fig. 2; [0025]), the piercing element including an activatable radio frequency (RF) element ([0047], i.e. it is inherent the RF energy is activatable since this can broadly be interpreted as simply turning on and delivering energy to provide the RF heating then turning it off, it is also inherent that if RF heating is provided on the piercing element, a RF element must be provided to thereby deliver the RF heating); the funnel provides a stable base for a transseptal puncture to occur (Fig. 2; [0023]), and is collapsible during delivery and retraction ([0012], [0046]).  Lazeroms teaches a suction cup (36) (equivalent to the suction funnel 24 of Kunis), having a balloon type structure that is inflatable via an inflation lumen (44) to an expanded configuration by delivering fluid between an inner and outer layer to thereby expand the suction cup ([0038], [0050]).  Like Kunis, this suction cup is for drawing tissue into the cup to subsequently perform a procedure ([0042], [0044]).  
The prior art of record does not disclose or fairly suggest either singly or combination the claimed assembly as presently recited in independent claims 6 and 25 comprising, inter alia, an inflatable funnel formed of a soft durometer polymer that is folded back on itself.   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771